                                  1

                                  2

                                  3

                                  4

                                  5                             IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      DAVID FOWLER, ET AL.,                           Case No. 18-cv-01254-MMC
                                                       Plaintiffs,
                                  9
                                                                                         ORDER DENYING PLAINTIFFS'
                                                  v.                                     APPLICATION FOR PRELIMINARY
                                  10
                                                                                         INJUNCTION; VACATING TEMPRARY
                                  11     WELLS FARGO BANK, N.A.,                         RESTRAINING ORDER; VACATING
                                                                                         HEARING
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is plaintiffs' application for a preliminary injunction.1 Defendant

                                  15   has filed opposition, to which plaintiffs have replied. Having read and considered the

                                  16   papers filed in support of and in opposition to application, the Court finds the matter

                                  17   suitable for decision thereon, VACATES the hearing scheduled for November 16, 2018,

                                  18   and rules as followed.

                                  19          By order filed concurrently herewith, the Court has granted defendant's motion to

                                  20   dismiss plaintiffs' claims without leave to amend. In light thereof, plaintiffs cannot

                                  21   establish they are "likely to succeed on the merits," see Winter v. Natural Res. Def.

                                  22   Council, Inc., 555 U.S. 7, 24 (2008) (setting forth requirements to obtain preliminary

                                  23   injunction), or, alternatively, that "serious questions going to the merits" exist, see

                                  24   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir. 2011) (setting

                                  25
                                              1
                                  26           On February 27, 2018, plaintiffs filed an "Ex Parte Application for Temporary
                                       Restraining Order," in which application plaintiffs included a request for a preliminary
                                  27   injunction. By order filed the same date, the Court granted the application for a
                                       temporary restraining order and directed defendant to show cause why a preliminary
                                  28   injunction should not issue.
                                  1    forth "alternative" test on which plaintiff seeking preliminary injunction may rely).

                                  2           Accordingly, the application is hereby DENIED, and the temporary restraining

                                  3    order previously issued is hereby VACATED.

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: November 14, 2018
                                                                                                MAXINE M. CHESNEY
                                  7                                                             United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
